Exhibit32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Anthony Tomasello, and I, Renee Zimmerman each certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge, the Quarterly Report of AG&E Holdings Inc. (the “Company”) on Form 10-Q for the quarter ended June30, 2017: Fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and That the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August14, 2017 By: /s/ ANTHONY TOMASELLO Anthony Tomasello President & Interim Chief Executive Officer Date: August14, 2017 By: /s/ RENEE ZIMMERMAN Renee Zimmerman Chief Financial Officer, Secretary &Treasurer
